DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 07/15/2022, presents claims 1 and 15 as amended and claims 9-14 and 17-19 as cancelled.
	Claims 1 and 15 are amended to incorporate the subject matter of (now cancelled) claims 18 and 19, respectively, which was indicated as allowable subject matter. See Non-Final Office Action, pages 28-29.  This amendment is sufficient in overcoming the prior art rejections under 35 USC 103.
	The below Examiner’s amendment is made to obviate the previously indicated grounds of rejection under 35 USC 112 (b).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with H. Warren Burnam on 07/26/2022.
The application has been amended as follows: 
15. (Currently Amended) An apparatus for supplying hot water in a machine for preparing and dispensing a beverage, comprising: 
a water accumulation chamber comprising an inlet for receiving water and an outlet, wherein an axis of the inlet of the accumulation chamber is perpendicular to an axis of the outlet of the accumulation chamber; 
a brewing chamber; 
a heating path comprising: 
a heating path wall forming an outer surface; 
a heating path inlet configured to receive water from [[an]]the outlet of the water accumulation chamber; 
a heating path outlet configured to dispense heated water into the brewing chamber; 
an inner core having a longitudinal axis and configured to provide a winding path for water which is received at the inlet of the heating path and which travels between the inner core and the heating path wall to the outlet of the heating path, the outlet of the heating path being configured to direct the heated water in a direction which is transverse to the longitudinal axis of the inner core; 
a temperature probe configured to detect temperature of the heated water which is discharged from the heating path to the brewing chamber, the temperature probe extending longitudinally in direct physical contact with an interior of the inner core and being intersected in the transverse direction by an axis of the outlet of the heating path, the temperature probe not being in contact with the heated water nor influencing flow of the heated water but having heat of the water transferred thereto by a wall of the inner core with which the temperature probe is in the direct physical contact; 
a heater configured to heat the water in the heating path; and
wherein an axis of the outlet of said accumulation chamber is parallel to the longitudinal axis of the inner core.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claims 1 and 15 including “wherein an axis of the outlet of said accumulation chamber is parallel to the longitudinal axis of the inner core” as such limitation pertains, or otherwise depends from, the remaining limitations. Claims 1-8, 15-16, and 20-21 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761